Citation Nr: 9900703	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1994 rating action in which the 
RO denied a rating in excess of 30 percent for PTSD.  The 
veteran is unrepresented in his appeal.


REMAND

The veteran contends, in essence, that his PTSD is more 
disabling than currently evaluated and warrants a rating in 
excess of 30 percent.

The veterans PTSD was originally evaluated under the 9400 
series of Diagnostic Codes, as they existed pursuant to 
38 C.F.R. § 4.132, prior to November 7, 1996.  However, 
subsequent to filing his claim for an increased rating, the 
rating schedule for determining the disability evaluations to 
be assigned for all mental disorders was changed, effective 
November 7, 1996.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In June 1997 and September 1998 Supplemental 
Statements of the Case (SSOC), the RO attempted to evaluate 
the veterans PTSD under the new rating criteria effective 
November 7, 1996.  It is the opinion of the Board, however, 
that the findings on the July 1998 VA psychiatric 
examination, as well as those prior thereto, were not 
sufficiently comprehensive to evaluate the current severity 
of the veterans service connected PTSD under both the old 
and new rating criteria.

The veteran has been receiving fee basis treatment for his 
PTSD through VA at the York Guidance Center.  The veteran has 
been counseled by a social worker at that facility.  The 
claims folder contains various letters from the veterans 
counselor, written to the VA in support of his continued 
eligibility for fee basis treatment, which summarize his 
treatment at that facility.  The most recent letter, dated in 
August 1996, reflects that the veteran has been attending 
counseling sessions every other week in addition to receiving 
medication therapy from a psychiatrist at the facility.  It 
was noted that the veteran continues to be deeply depressed 
due to issues including financial, family and medical 
problems.  The veteran continues to suffer from extreme PTSD 
symptoms to include nightmares, intense intrusive thoughts, 
dwelling on his time in Vietnam and emotional pain 
experienced since his return.  He continues to isolate from 
any social support network, and increasingly isolates himself 
from his family.  The social worker further stated that 
although the veteran continues to work, he has difficulty, 
particularly in light of more frequent short term memory loss 
that causes him to forget what he was doing or where he was 
going.  Based on the veterans inability to maintain social 
relationships with others, including his family, and the fact 
that he is barely able to work, the veterans counselor 
concluded that the veterans PTSD is serious in degree.  The 
Board notes that the complete treatment records of the 
veterans therapy are not in the claims folder.

On VA psychiatric examination in July 1998, the veteran 
reported that he was working full time at an auto repair shop 
where he had been employed for the last eighteen years.  He 
said he does not enjoy the work but continues because of his 
family.  This is the first job he has been able to keep 
because he is able to work by himself.  There are times when 
he gets into scuffles and loses his temper at work, but his 
employer is willing to work with him because he does a good 
job when he is at work.  He has not been in a fight with 
anyone at work for two years.  The veteran reported that he 
receives counseling from a social worker at York Hospital.  
From a social perspective, the veteran indicated that he 
isolates himself.  He generally sits and watches television 
at home.  He is separated from his wife and lives with his 
kids.  His kids often go to see other friends so he does not 
spend much time with them.

On examination, the veteran displayed significant avoidance 
and numbness symptoms, anhedonia, detachment and estrangement 
issues.  His affect was restricted and dysphoric; he 
complained of irritability, concentration problems and 
insomnia.  The veteran was noted to have significant 
hypervigilant symptoms and startle response symptoms.  There 
was no evidence that the veteran was fabricating his 
symptoms.  He displayed intermittent eye contact.  His speech 
was monotone and slowed.  The veteran indicated that he has 
frequent suicidal ideation but denied active suicidal 
thoughts.  Thought content was free of any obsessions, 
compulsions, delusions or hallucinations.  There was no 
evidence of any major concentration or memory disturbances.  
The veterans judgment and insight were indicated to be fair 
to poor.  The diagnostic impression was moderate to severe 
PTSD.  The examiner indicated that the veterans Global 
Assessment of Functioning (GAF) score was 51-60, which is 
indicative of moderate symptoms.

The Board notes that there was no comment by the examiner 
regarding the extent of the veterans social and occupational 
impairment as a result of his PTSD, consistent with what the 
United States Court of Veterans Appeals (Court) specifically 
required in Massey v. Brown, 7 Vet.App. 204 (1994).  As 
regards the evaluation of the veterans psychiatric disorder 
under the criteria in effect prior to November 7, 1996, the 
VA examination requested below will need to contain all 
information necessary to comply with the Courts precedent 
decision.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service connected PTSD 
since February 1996, the date of the most 
recent treatment records in the claims 
folder.  Based on his response, the RO 
should obtain a copy of all treatment 
records referable to PTSD from the 
identified source(s), to include the York 
Guidance Center.  All records received 
should be placed in the claims folder.

2.  Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a comprehensive 
examination by a VA psychiatrist who has 
completely reviewed the claims folder 
prior to the examination, including a 
copy of this REMAND order.  He/she should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
determine the current severity of the 
service connected PTSD and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
psychiatric disorders.  All clinical 
findings should be reported in detail.  
The examiner must comment as to the 
degree to which the psychiatric symptoms 
attributable to the service connected 
PTSD affects the veterans ability to 
establish and maintain effective or 
favorable relationships with people 
(social impairment) and the degree to 
which those psychiatric symptoms result 
in reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey, 
supra.  The RO must furnish the examining 
psychiatrist with a copy of the new 
rating criteria for evaluating 
psychiatric disorders which became 
effective November 7, 1996.  The 
examining physician must comment as to 
the presence or absence of each symptom 
and finding required under the new rating 
criteria for ratings from zero percent to 
100 percent, and, where present, the 
frequency and/or severity of each symptom 
and finding.

3.  When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this REMAND 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.

4.  Thereafter, the RO should evaluate 
the service connected PTSD under the old 
rating criteria, considering the Courts 
guidance in the Massey case.  
Additionally, the veterans PTSD should 
be evaluated under the new rating 
criteria which became effective November 
7, 1996.  The veteran should be assigned 
a rating consistent with whichever 
rating criteria would provide for a 
higher rating.  See Karnas, supra.

In the event that the veteran is not granted an increased 
rating for his service connected PTSD, he should be furnished 
with a Supplemental Statement of the Case and afforded a 
reasonable time to reply thereto.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration , as required.  No action is required of the 
veteran until notified.  The purpose of this REMAND is to 
procure clarifying data and to comply with the precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
